DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 11 and 16-20 are objected to because of the following informalities:
Claim 11, line 1: Change “transfers” to “is capable of transferring”.
Claim 16, line 1: Change “transfers” to “is capable of transferring”.
Claim 17, line 8: Change the period at the end of the line to a semicolon or comma.
Claims 18 and 19 are objected to for depending from objected-to claim 17.
Claim 19, line 2: Change “contacting” to “contacts”.
Claim 20, line 8: Change the period at the end of the line to a semicolon or comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: This claim requires the first portion of the case to have an uneven inner surface.  An uneven surface due to the presence of a rib structure is supported by the originally filed disclosure.  However, the claim language supports other types of uneven surfaces, such as an irregular surface or a stepped surface.  The originally filed disclosure does not support these types of surfaces.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 1 is rejected for failing to meet the written description requirement.
Claims 2-16 are rejected for depending from rejected base claim 1. 
Regarding claim 2, which depends from claim 1: This claim requires the inner surface of the first portion of the case to include a recess.  This encompasses the rib structure of applicants’ Figure 9, but would also encompass the varying thicknesses of the first portion, resulting in a recess in the first portion.  However, the originally filed disclosure does not disclose the full scope of the claim.  Because the claim is not supported by the originally filed disclosure, claim 2 is rejected for failing to meet the written description requirement. 
Claim 3 does not narrow the recess limitation and thus is rejected for depending from claim 2.
Regarding claim 4, which depends from claim 1: This claim requires an inner surface of the first portion of the case to include a groove.  However, the originally filed disclosure does not disclose a groove in the first portion of the case.  Because the claim is not supported by the originally filed disclosure, claim 4 is rejected for failing to meet the written description requirement.
Regarding claim 5, which depends from claim 1: This claim requires a distance between a first part of the thermal conductor and the inner surface of the first portion of the case to be different from a distance between a second part of the thermal conductor and the inner surface of the first portion of the case.  This encompasses different distances due to the rib section in a part of the first portion of the case, but the claim also encompasses a stepped surface, which is not supported by the originally filed disclosure.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 5 is rejected for failing to meet the written description requirement.
Regarding claim 6, which depends from claim 1: This claim requires a thickness of a first part of the inner surface of the first portion of the case to be different from a thickness of a second part of the inner surface of the first portion of the case. This encompasses thickness of the rib section of the first portion of the case as compared to the part of the first portion of the case where no rib section is present, but the claim also encompasses a stepped surface, which is not supported by the originally filed disclosure.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 6 is rejected for failing to meet the written description requirement.
Regarding claim 14, which depends from claim 13, which depends from claim 12, which depends from claim 1:  Claims 1, 12, and 13 define a thermal conductor, a first heat dissipation member, and a second heat dissipation member.  From the specification, the disclosure supports the thermal conductor as plate (400), the first heat dissipation member as first heat dissipation member (700), and the second heat dissipation member as second heat dissipation member (500).  Claim 14 requires at least one of the first heat dissipation member and the second heat dissipation member to be square shaped.  Second heat dissipation member can be square shaped, per applicants’ Figure 3.  However, the first heat dissipation member is not square shaped, but has grooves and apertures along the edges, per applicants’ Figure 5A.   Because the originally filed disclosure does not support the full scope of claim 14, claim 14 is rejected for failing to meet the written description requirement.
Regarding claim 15, which depends from claim 13, which depends from claim 12, which depends from claim 1:  Claims 1, 12, and 13 define a thermal conductor, a first heat dissipation member, and a second heat dissipation member.  From the specification, the disclosure supports the thermal conductor as plate (400), the first heat dissipation member as first heat dissipation member (700), and the second heat dissipation member as second heat dissipation member (500).  Claim 15 requires at least one of the first heat dissipation member and the second heat dissipation member to be rectangle shaped.  Second heat dissipation member can be rectangle shaped, per applicants’ Figure 3.  However, the first heat dissipation member is not rectangle shaped, but has grooves and apertures along the edges, per applicants’ Figure 5A.   Because the originally filed disclosure does not support the full scope of claim 15, claim 15 is rejected for failing to meet the written description requirement.
Regarding claim 17: This claim is rejected on two bases.  First, this claim requires the first portion of the case to have an uneven inner surface.  An uneven surface due to the presence of a rib structure is supported by the originally filed disclosure.  However, the claim language supports other types of uneven surfaces, such as an irregular surface or a stepped surface.  The originally filed disclosure does not support these types of surfaces.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 17 is rejected for failing to meet the written description requirement. 
Second, this claim requires a thickness of a first part of the inner surface of the first portion of the case to be different from a thickness of a second part of the inner surface of the first portion of the case. This encompasses thickness of the rib section of the first portion of the case as compared to the part of the first portion of the case where no rib section is present, but the claim also encompasses a stepped surface, which is not supported by the originally filed disclosure.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 17 is rejected for failing to meet the written description requirement.
Claims 18 and 19 are rejected for depending from rejected base claim 17.
Regarding claim 18, which depends from claim 17:  Claim 17 defines a thermal conductor, a first heat dissipation member, and a second heat dissipation member.  From the specification, the disclosure supports the thermal conductor as plate (400), the first heat dissipation member as first heat dissipation member (700), and the second heat dissipation member as second heat dissipation member (500).  Claim 18, which depends from claim 17, requires at least one of the first heat dissipation member and the second heat dissipation member to be square shaped.  Second heat dissipation member can be square shaped, per applicants’ Figure 3.  However, the first heat dissipation member is not square shaped, but has grooves and apertures along the edges, per applicants’ Figure 5A.   Because the originally filed disclosure does not support the full scope of claim 18, claim 18 is rejected for failing to meet the written description requirement.
Regarding claim 20: This claim is rejected on three bases.  First, this claim requires the first portion of the case to have an uneven inner surface.  An uneven surface due to the presence of a rib structure is supported by the originally filed disclosure.  However, the claim language supports other types of uneven surfaces, such as an irregular surface or a stepped surface.  The originally filed disclosure does not support these types of surfaces.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 20 is rejected for failing to meet the written description requirement. 
Second, this claim requires a thickness of a first part of the inner surface of the first portion of the case to be different from a thickness of a second part of the inner surface of the first portion of the case. This encompasses thickness of the rib section of the first portion of the case as compared to the part of the first portion of the case where no rib section is present, but the claim also encompasses a stepped surface, which is not supported by the originally filed disclosure.  Because the full scope of the claim is not supported by the originally filed disclosure, claim 20 is rejected for failing to meet the written description requirement.
Lastly, this claim defines a thermal conductor, a first heat dissipation member, and a second heat dissipation member.  From the specification, the disclosure supports the thermal conductor as plate (400), the first heat dissipation member as first heat dissipation member (700), and the second heat dissipation member as second heat dissipation member (500).  Claim 20 then requires at least one of the first heat dissipation member and the second heat dissipation member to be square shaped.  Second heat dissipation member can be square shaped, per applicants’ Figure 3.  However, the first heat dissipation member is not square shaped, but has grooves and apertures along the edges, per applicants’ Figure 5A.   Because the originally filed disclosure does not support the full scope of claim 20, claim 20 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, which depends from claim 1:  This claim, directed to a device, includes language that relates to the operation of the device or a method of use, which is a different category.  Because the claim language relates to a different category, claim 11 is rejected for indefiniteness.
Regarding claim 16, which depends from claim 1:  This claim, directed to a device, includes language that relates to the operation of the device or a method of use, which is a different category.  Because the claim language relates to a different category, claim 16 is rejected for indefiniteness.
Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the second heat dissipation member and the rest of the claim elements in independent claims 17 and 20.  Claim 18 does not further define the relationship, and is thus rejected under Section 112(b) as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki, U.S. Pat. Pub. No. 2017/0188473, Figures 1-5.
Suzuki Figure 1:

    PNG
    media_image1.png
    329
    447
    media_image1.png
    Greyscale




Suzuki, Figures 2, 3, 5:

    PNG
    media_image2.png
    726
    415
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    688
    432
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    361
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    710
    429
    media_image5.png
    Greyscale

Regarding claim 1:  Suzuki Figures 1-5 disclose a solid state drive (SSD) comprising: a case (12) including a first portion (12a) and a second portion (12b) coupled to the first portion (12a); a semiconductor module (20) disposed within the case (12); and a thermal conductor (18a) disposed within the case (12), and disposed between the semiconductor module (20) and the first portion of the case (12a), wherein an inner surface of the first portion of the case (12a) is uneven (bosses (19)).  Suzuki specification ¶¶ 16-43.
Regarding claim 2, which depends from claim 1: Suzuki Figures 1-5 disclose the inner surface of the first portion (12a) of the case (12) includes a recess (unnumbered).  See Suzuki Figures 2, 5 (annotated, detail), below.

    PNG
    media_image6.png
    223
    478
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    561
    614
    media_image7.png
    Greyscale

Regarding claim 3, which depends from claim 2: Suzuki discloses the recess of the inner surface of the first portion (12a) of the case (12) is coupled to the thermal conductor (18a).  Suzuki Figures 2, 5 (annotated, detail), above.
Regarding claim 4, which depends from claim 1: Suzuki discloses the inner surface of the first portion (12a) of the case (12) includes a groove (unnumbered).  See Suzuki Figures 2, 5 (annotated, detail), below.
 
    PNG
    media_image8.png
    190
    297
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    108
    159
    media_image9.png
    Greyscale

Regarding claim 6, which depends from claim 1: Suzuki discloses a thickness of a first part of the inner surface of the first portion (12a) of the case (12) is different from a thickness of a second part of the inner surface of the first portion (12a) of the case (12).  See Suzuki Figure 5 (annotated, detail), below.

    PNG
    media_image10.png
    190
    732
    media_image10.png
    Greyscale

Regarding claim 7, which depends from claim 1: Suzuki discloses the thermal conductor (18a) is thermally coupled to the first portion (12a) of the case (12).  Suzuki specification ¶ 38.
Regarding claim 8, which depends from claim 1: Suzuki discloses the thermal conductor (18a) contacts the semiconductor module (20).  Id.
Regarding claim 9, which depends from claim 1: Suzuki discloses that the first portion (12a) of the case (12) is made of a metal.  Id. ¶ 17.
Regarding claim 11, which depends from claim 1: Suzuki discloses that thermal conductor (18a) transfers heat generated from the semiconductor module (20) to the first portion (12a) of the case (12).  Id. ¶¶ 17, 38.
Regarding claim 12, which depends from claim 1: Suzuki discloses a first heat dissipation member (another heat-sink sheet (18a)) disposed on the inner surface of the first portion (12a) of the case (12).

    PNG
    media_image11.png
    437
    945
    media_image11.png
    Greyscale

Regarding claim 13, which depends from claim 12: Suzuki discloses a second heat dissipation member (yet another heat sink-sheet (18a)) contacting the semiconductor module (20).  Id.
Regarding claim 14, which depends from claim 13: Suzuki discloses that at least one of the first heat dissipation member (18a) and the second heat dissipation member (18a) is square-shaped.
Regarding claim 15, which depends from claim 13: Suzuki discloses that at least one of the first heat dissipation member (18a) and the second heat dissipation member (18a) is square-shaped, which is a specific type of rectangle shape.  
Regarding claim 16, which depends from claim 1: Suzuki discloses that the first portion (12a) of the case (12) transfers heat generated from the semiconductor module (20).  Id.
Regarding claim 17: Suzuki Figures 1-5 disclose a solid state drive (SSD) comprising: a case (12) including a first portion (12a) and a second portion (12b) coupled to the first portion (12a); a semiconductor module (20) disposed within the case (12); 20SEC.4457C a thermal conductor (18a) disposed within the case (12), and disposed between the semiconductor module (20) and the first portion (12a) of the case (12); a first heat dissipation member (another heat-sink sheet (18a)) disposed on the inner surface of the first portion (12a) of the case (12), a second heat dissipation member (yet another heat-sink sheet (18a)), wherein an inner surface of the first portion (12a) of the case (12) is uneven, and a thickness of a first part of the inner surface of the first portion (12a) of the case (12) is different from a thickness of a second part of the inner surface of the first portion (12a) of the case (12) (at bosses (19)).  Id. ¶¶ 16-43.
Regarding claim 18, which depends from claim 17:  Suzuki discloses at least one of the first heat dissipation member (18a) and the second heat dissipation member (18a) is square-shaped.
Regarding claim 19, which depends from claim 17:  Suzuki discloses the second heat dissipation member (18a) contacting the semiconductor module (20).  Id. ¶¶ 17, 38.
Regarding claim 20: Suzuki Figures 1-5 disclose a solid state drive (SSD) comprising: a case (12) including a first portion (12a) and a second portion (12b) coupled to the first portion (12a); a semiconductor module (20) disposed within the case (12); a thermal conductor (18a) disposed within the case (12), and disposed between the semiconductor module (20) and the first portion (12a) of the case (12); a first heat dissipation member (another heat-sink sheet (18a)) disposed on the inner surface of the first portion (12a) of the case (12), a second heat dissipation member (yet another heat-sink sheet (18a)), wherein an inner surface of the first portion (12a) of the case (12) is uneven, a thickness of a first part of the inner surface of the first portion (12a) of the case (12) is different from a thickness of a second part of the inner surface of the first portion (12a) of the case (12) (at bosses (19)), at least one of the first heat dissipation member (18a) and the second heat dissipation member (18a) is square-shaped, and 21SEC.4457C the thermal conductor (18a) is thermally coupled to the first portion (12a) of the case (12).  Id. ¶¶ 16-43.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,056,416 [hereinafter “the ’416 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1: Claim 7 of the ’416 patent discloses a case including a first portion and a second portion coupled to the first portion (lines 2-3); a semiconductor module disposed within the case (line 7); and a thermal conductor disposed within the case (lines 14-15), and disposed between the semiconductor module and the first portion of the case (lines 16-19), wherein an inner surface of the first portion of the case is uneven (lines 28-30).
Regarding claim 2, which depends from claim 1: Claim 7 of the ’416 patent discloses the inner surface of the first portion of the case includes a recess (lines 28-30).
Regarding claim 3, which depends from claim 2: Claim 7 of the ’416 patent discloses the recess of the inner surface of the first portion of the case is coupled to the thermal conductor (lines 28-30).
Regarding claim 4, which depends from claim 1: Claim 7 of the ’416 patent discloses the inner surface of the first portion of the case includes a groove (lines 28-30).
Regarding claim 5, which depends from claim 1: Claim 7 of the ’416 patent discloses a distance between a first part of the thermal conductor and the inner surface of the first portion of the case is different from a distance between a second part of the thermal conductor and the inner surface of the first portion of the case (see lines 28-30).
Regarding claim 6, which depends from claim 1: Claim 7 of the ’416 patent discloses a thickness of a first part of the inner surface of the first portion of the case is different from a thickness of a second part of the inner surface of the first portion of the case (see id.).  
Regarding claim 7, which depends from claim 1: Claim 7 of the ’416 patent discloses the thermal conductor contacts the semiconductor module (see id.).
Regarding claim 8, which depends from claim 1: Claim 7 of the ’416 patent discloses the thermal conductor contacts the semiconductor module (lines 14-25).
Regarding claim 11, which depends from claim 1: Claim 7 of the ’416 patent discloses the thermal conductor transfers heat generated from the semiconductor module to the first portion of the case (see lines 14-25).  
Regarding claim 16, which depends from claim 1: Claim 7 of the ’416 patent discloses that the first portion of the case transfers heat generated from the semiconductor module (lines 14-27).
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’416 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 9, which depends from claim 1: Claim 14 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses the first portion of the case is made of a metal (claim 14, lines 1-3).
Regarding claim 10, which depends from claim 1: Claim 14 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses the thermal conductor is made of a metal (id.).  
Claim 12-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the ’416 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 12, which depend from claim 1: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses a first heat dissipation member disposed on the inner surface of the first portion of the case (claim 13, lines 2-4).
Regarding claim 13, which depend from claim 12, which depends from claim 1: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses a second heat dissipation member contacting the semiconductor module (claim 7, lines 23-25).
Regarding claim 14, which depends from claim 13, which depend from claim 12, which depends from claim 1: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, does not disclose that at least one of the first heat dissipation member and the second heat dissipation member is square-shaped.  However, the application does not disclose the patentable significance of this shape.  Because the shape is not patentably significant, claim 14 is rejected as a patentably insignificant shape variation.
Regarding claim 15, which depends from claim 13, which depend from claim 12, which depends from claim 1: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, does not disclose that at least one of the first heat dissipation member and the second heat dissipation member is rectangle-shaped.  However, the application does not disclose the patentable significance of this shape.  Because the shape is not patentably significant, claim 15 is rejected as a patentably insignificant shape variation.
Regarding claim 17: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses a case including a first portion and a second portion coupled to the first portion (claim 7, lines 2-6); a semiconductor module disposed within the case (claim 7, line 1); 20SEC.4457C a thermal conductor disposed within the case, and disposed between the semiconductor module and the first portion of the case (claim 7, lines 14-16); a first heat dissipation member disposed on the inner surface of the first portion of the case (claim 13, lines 44-46), a second heat dissipation member (claim 7, lines 23-25), wherein an inner surface of the first portion of the case is uneven (claim 7, lines 28-30), and a thickness of a first part of the inner surface of the first portion of the case is different from a thickness of a second part of the inner surface of the first portion of the case (id.).
Regarding claim 18, which depends from claim 17:  Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, does not disclose at least one of the first heat dissipation member and the second heat dissipation member is square-shaped.  However, the application does not disclose the patentable significance of this shape.  Because the shape is not patentably significant, claim 18 is rejected as a patentably insignificant shape variation. 
Regarding claim 19, which depends from claim 17: Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses the second heat dissipation member contacts the semiconductor module (claim 7, lines 23-25).
Regarding claim 20:  Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, discloses a case including a first portion and a second portion coupled to the first portion (claim 7, lines 2-3); a semiconductor module disposed within the case (claim 7, line 7); a thermal conductor disposed within the case, and disposed between the semiconductor module and the first portion of the case (claim 7, lines 14-16); a first heat dissipation member disposed on the inner surface of the first portion of the case (claim 13, lines 2-4), a second heat dissipation member (claim 7, lines 23-25), wherein an inner surface of the first portion of the case is uneven (claim 7, lines 28-30), a thickness of a first part of the inner surface of the first portion of the case is different from a thickness of a second part of the inner surface of the first portion of the case (id.), and 21SEC.4457C the thermal conductor is thermally coupled to the first portion of the case (claim 7, lines 14-22).  Claim 13 of the ’416 patent, which depends from claim 7 of the ’416 patent, does not disclose at least one of the first heat dissipation member and the second heat dissipation member is square-shaped.  However, the application does not disclose the patentable significance of this shape.  Because the shape is not patentably significant, claim 20 is rejected as a patentably insignificant shape variation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897